Name: Council Regulation (EEC) No 3530/84 of 13 December 1984 on the organization of a labour force sample survey in the spring of 1985
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 12. 84 Official Journal of the European Communities No L 330/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3530/84 of 13 December 1984 on the organization of a labour force sample survey in the spring of 1985 sample survey for the Commission based on a sample of households in each of the Member States . Article 2 The survey shall be carried out in each of the Member States in a sample of households having their resi ­ dence in the territory of those States at the time of the survey. The Member States shall take measures to prevent double counting of persons with more than one residence . The information shall be collected for each member of the households included in the sample . In cases where one member of a household provides information for other members, this shall be clearly indicated . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 213 thereof, Having regard to the draft Regulation submitted by the Commission , Whereas, in order to carry out the tasks which are assigned to it by the Treaty, and in particular by Articles 2, 92, 117, 118 , 122 and 123 thereof, the Commission must be acquainted with the situation and developments in employment and unemploy ­ ment ; Whereas the statistical information available in each of the Member States does not provide a suitable basis for comparison , particularly because of the differences between the laws , rules and administrative practices of the Member States on which those statistics are based ; Whereas the best method of ascertaining the level and the structure of employment and unemployment consists in carrying out harmonized and synchronized Community labour force sample surveys, as has been done regularly in the past ; Whereas in a period of continuing and increasing difficulties on the labour market and of structural changes in the employment sector, fully up-to-date information must be made available ; Whereas only the repetition in 1985 of the surveys carried out in 1983 and 1984 will enable this informa ­ tion to be obtained, Article 3 The sample shall comprise between 60 000 and 100 000 households in Germany, France, Italy and the United Kingdom, between 30 000 and 50 000 in Belgium, the Netherlands, Greece and Ireland, between 15 000 and 30 000 in Denmark and approxi ­ mately 10 000 in Luxembourg. Article 4 The survey shall cover : (a ) the individual characteristics of all members of the household questioned, namely : sex, age , marital status, nationality, type of household in which the person is living or surveyed , type of family rela ­ tionship within the household . The members of one household shall be identified by a joint serial number and a code designating the State and region in which the household is questioned ; HAS ADOPTED THIS REGULATION : Article 1 In the spring of 1985, the Statistical Office of the European Communities shall conduct a labour force No L 330/2 Official Journal of the European Communities 18 . 12 . 84 (b) situation with regard to economic activity of these persons at the time of the survey and characteris ­ tics of their work as follows : occupation , status, economic activity, number of hours usually and actually worked and reasons for any difference between the two ; full or part-time work, perma ­ nent or temporary work and any paid second job ; (c) attempts to find work, with , in particular, the fol ­ lowing information : the type and extent of the work sought, the conditions and reasons, methods and length of time spent seeking work, whether unemployment benefit or aid is being received, the situation directly preceding the start of the search for work and the availability for work or the reasons for not being available ; (d) type and purpose of educational and training courses in which persons aged from 14 to 49 have recently taken part ; (e) work experience of persons of working age without work including the characteristics of the last job and the time of, and reasons for, its coming to an end ; ( f) the situation of the members of the household one year before the present survey, including : country and region of residence, position with regard to economic activity and, if employed, economic acti ­ vity and occupational status of the job held . Article 5 The information shall be gathered by the statistical services of the Member States on the basis of the list of questions drawn up by the Commission in cooperation with the competent services of the Member States . The Commission shall determine, in collaboration with the Member States , the details of the survey, in particular the starting and closing dates and the dead ­ lines for transmission of the results . The statistical services of the Member States shall ensure the repre ­ sentative nature of the sample according to practice in the Member States, which may, in certain cases, make the provision of replies compulsory . They shall also ensure that at least a quarter of the survey units are taken from the 1984 survey and that a proportion of at least a quarter may form part of a subsequent survey . These two groups shall be identified by a code . Article 6 The Member States shall endeavour to ensure that the information requested is furnished truthfully and in its entirety within the period specified . They shall ensure that the survey provides a reliable foundation for a comparative analysis at Community level as well as at the level of the Member States and certain regions . The statistical services of the Member States shall forward to the Statistical Office of the European Communities the results of the survey, duly checked, for each person questioned, without any indication of name or address. Article 7 Items of information relating to individuals provided in the context of the survey may be used for statistical purposes only. They may not be used for fiscal or other purposes and may not be communicated to third parties . The Member States and the Commission shall take the requisite steps to penalize any infringement of the obligation under the first paragraph to preserve the confidentiality of the information gathered . Article 8 The Member States shall receive a contribution towards the conduct of the survey. The amount of the contribution shall be set off against the appropriations provided for this purpose in the budget of the Euro ­ pean Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 December 1984. For the Council The President R. QUINN